Case 1:21-md-02989-CMA Document 276 Entered on FLSD Docket 04/30/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

   This Document Relates to All Actions

                              NOTICE OF ATTORNEY APPEARANCE

            PLEASE TAKE NOTICE that Theodore J. Boutrous, Jr. of Gibson, Dunn & Crutcher LLP

   hereby gives notice of appearance as counsel for Defendants Charles Schwab & Co., Inc., TD

   Ameritrade, Inc., TD Ameritrade Clearing, Inc., TD Ameritrade Holding Corporation, and The

   Charles Schwab Corporation (“Schwab/TDA Defendants”) in the above-captioned matter. All

   parties are requested to forward copies of all pleadings, motions, orders, and other correspondence

   to the undersigned.1




    1
        The Schwab/TDA Defendants have not yet responded to any Complaint in this matter. In filing
        this Notice, the Schwab/TDA Defendants do not waive, and instead expressly reserve, all
        rights, privileges, immunities, affirmative defenses, and other defenses, including all defenses
        based upon lack of personal jurisdiction.
Case 1:21-md-02989-CMA Document 276 Entered on FLSD Docket 04/30/2021 Page 2 of 3




         Dated: April 30, 2021                Respectfully submitted,

                                              /s/ Theodore J. Boutrous, Jr.
                                              Theodore J. Boutrous, Jr.
                                              GIBSON, DUNN & CRUTCHER LLP
                                              333 South Grand Avenue
                                              Los Angeles, CA 90071
                                              Phone: (213) 229-7804
                                              Fax: (213) 229-6804
                                              tboutrous@gibsondunn.com

                                              Counsel for Charles Schwab &
                                              Co., Inc.; TD Ameritrade, Inc.; TD
                                              Ameritrade Clearing, Inc.; TD
                                              Ameritrade Holding Corporation;
                                              and The Charles Schwab
                                              Corporation




                                        2
Case 1:21-md-02989-CMA Document 276 Entered on FLSD Docket 04/30/2021 Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I hereby certify that on April 30, 2021, I electronically filed a copy of the foregoing through

   the Court’s CM/ECF system, which will send notifications of the filing to all counsel of record.

                                                      /s/ Theodore J. Boutrous, Jr.
                                                      Theodore J. Boutrous, Jr.
